Citation Nr: 0943002	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-38 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left ear hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 2000 to April 
2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
RO in Cleveland, Ohio, which denied service connection for 
hearing loss.  Thereafter, the RO issued a September 2006 
rating decision granting service connection for hearing loss 
of the right ear.  This decision was a complete grant of 
benefits with respect to the issue.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  As such, the only issue that 
remains on appeal before the Board is entitlement to service 
connection for a left ear hearing loss disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

The Veteran contends that he has hearing loss of the left ear 
as a result of in-service noise exposure.  In conjunction 
with this claim, the Veteran was provided a VA audiological 
examination in September 2005.  Thereafter, in his January 
2006 notice of disagreement, the Veteran requested a new 
examination, indicating that his hearing was progressively 
worsening.  The Veteran reiterated this request in his 
November 2006 VA Form 9, stating his belief that the initial 
examination did not accurately reflect his condition and that 
he had been told by VA medical professionals that his hearing 
was in fact worse than indicated by the previous examination.  
The Veteran's representative has likewise argued that a new 
examination is warranted because the September 2005 
examination report is over four years old and because the 
Veteran believes that his hearing has worsened since that 
examination.  In light of the foregoing, the Board finds it 
necessary to remand this issue to schedule the Veteran for a 
new VA audiological examination.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2009) were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  As the record does not reflect that the 
Veteran was provided notice in accordance with Dingess, on 
remand, the Agency of Original Jurisdiction (AOJ) should take 
the opportunity to correct this defect in the VCAA notice 
previously provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should send the Veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) concerning the assignment of 
disability ratings and effective dates.  

2. The AOJ should also schedule the 
Veteran for a VA audiological 
examination to assess the current 
nature and etiology of his claimed left 
ear hearing loss disability.  The 
entire claims file must be made 
available to the examiner prior to the 
examination, and the examiner must note 
in the examination report that the 
evidence in the claims file has been 
reviewed.  After reviewing the file, 
the examiner should render an opinion 
as to whether the Veteran currently has 
a left ear hearing loss disability that 
is at least as likely as not (i.e., to 
at least a 50:50 degree of probability) 
a result of active military service, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  A complete rationale 
should be provided for any opinion 
given.

3.  Thereafter, the AOJ should 
readjudicate the claim of service 
connection for a left ear hearing loss 
disability.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


